DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claims 31-57 and 60 under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0030796) in view of Gulliver (US 2005/0287670) has been withdrawn in light of applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolphin (WO 2014153072).
Regarding claim 31, Dolphin teaches a tissue processing system comprising introducing a tissue or cell sample into a chamber (refer to paragraph [0090]) such that the tissue or cell sample is in a liquid medium that is in contact with a grinding stator (tissue disintegrator, refer to paragraph [0089]) within the chamber; (b) introducing a tissue disruptor comprising disruptor grinding features that protrude from a surface of the tissue disruptor into the chamber (Refer to paragraph [0027]) (Refer to paragraph [0089]); (c) performing mechanical disruption of the tissue or cell sample in the chamber, wherein the mechanical disruption is conducted by grinding the tissue or cell sample between the disruptor grinding features and the grinding stator to produce (Refer to paragraph [0090-0091]) (1) released cells or released subcellular organelles and (ii) debris; (d) separating the released cells or the released subcellular organelles from a portion of the debris; and (e) collecting the released cells or released subcellular organelles in a liquid suspension.  (Refer to [0089-0091])
Regarding claim 32, analyzing the released cells or released subcellular organelles. (Refer to paragraph [00114])
Regarding claim 33, the disruptor grinding features comprise multiple teeth positioned on a surface of the tissue disruptor. (Refer to paragraph [0064 and 0089])
Regarding claim 34, the grinding stator comprises stator grinding features that access an interior region of the chamber.  (Refer to paragraph [0089-0090])
Regarding claim 35, the mechanical disruption is further conducted by grinding the tissue or cell sample between a surface of the tissue disruptor and the stator grinding features. (Refer to paragraph [0088-0091])
Regarding claim 36, the mechanical disruption comprises use of a buffer comprising at least one reagent selected from the group consisting of: a detergent; an enzyme; and an RNase inhibitor.  (Refer to paragraph [0090])
Regarding claim 37, the mechanical disruption comprises use of a buffer comprising a detergent that lyses cells but not nuclei. (Refer to paragraph [0090])
Regarding claim 38, 39the mechanical disruption comprises moving the tissue disruptor up and down, and rotating the tissue disruptor.  (Refer to paragraph [0088-0091])
Regarding claim 39, the chamber is situated in a cartridge comprising an instrument interface.  (Refer to Figure 4B)
Regarding claim 40, the tissue disruptor slideably moves within the chamber. (Refer to paragraph [0088-0091])
Regarding claim 41, the tissue disruptor comprises a cap that releasably engages with an instrument. (Refer to paragraph [0088-0091])
Regarding claim 42, the chamber is operably connected to a temperature regulation element that controls temperature in the chamber.  (Refer to paragraph [0130])
Regarding claim 43, the separating the released cells or the released subcellular organelles from the portion of the debris comprises moving the liquid suspension into a strainer chamber comprising a strainer or filter. (Refer to paragraph [0088-0091])
Regarding claim 44, the providing a tissue sample or cell sample comprises providing a tissue sample. (Refer to paragraph [0088-0091])
Regarding claim 45, the tissue sample comprises an organ or organ fragment. (Refer to paragraph [0088-0091])
Regarding claim 46, the organ or organ fragment is a kidney, lung, spleen, liver, gut, or fragment thereof.  (Refer to paragraph [0004])
Regarding claim 47, the tissue sample comprises cancerous tissue. (Refer to paragraph [0004])
Regarding claim 48, the tissue sample comprises frozen tissue. (Refer to paragraph [0004])
Regarding claim 49, the released cells or released subcellular organelles comprise released cells. (Refer to paragraph [0088-0091])
Regarding claim 50, the released cells or released subcellular organelles comprise released subcellular organelles. (Refer to paragraph [0088-0091])
Regarding claim 51, the released subcellular organelles comprise released mitochondria or released ribosomes. (Refer to paragraph [0088-0091])
Regarding claim 52, the released subcellular organelles comprise released nuclei. (Refer to paragraph [0088-0091])
Regarding claim 53, the analyzing the released cells or released subcellular organelles comprises performing optical imaging to measure titer, clumping, viability, or a combination thereof, of the released cells or the released subcellular organelles.  (Refer to paragraph [00118-00119])
Regarding claim 54, the analyzing the released cells or released subcellular organelles comprises performing sequencing of DNA or RNA derived from the released cells or released subcellular organelles. (Refer to paragraph [00118-00119])
Regarding claim 55, analyzing the released cells or released subcellular organelles comprises performing single cell or single nuclei sequencing of DNA or RNA derived from the released cells or released subcellular organelles. (Refer to paragraph [00118-00119])
Regarding claim 56, monitoring and adjusting a force applied to the tissue or cell sample by the tissue disruptor.  (Refer to paragraph [00115-00116])
Regarding claim 57, the separating the released cells or the released subcellular organelles from the portion of the debris is automated. (Refer to paragraph [0088-0091]) (Refer to paragraph [00115-00116])
Regarding claim 58, (a) introducing a tissue or cell sample into a chamber such that the tissue or cell sample is in a liquid medium that is in contact with a grinding stator within the chamber wherein the chamber comprises a cylindrical portion; (Refer to paragraph [0088-0091]) (b) introducing a tissue disruptor comprising disruptor grinding features that protrude from a surface of the tissue disruptor into the chamber, wherein: i. the tissue disruptor comprises a portion configured as a disk or cylinder that fits within the cylindrical portion of the chamber; ii. the chamber comprises a space between the portion of the tissue disruptor configured as a disk or cylinder and a wall of the chamber, and iii. the chamber further comprises a port positioned above the disruptor grinding features when the tissue disruptor is fully depressed: (c) performing mechanical disruption of the tissue or cell sample in the chamber, wherein the mechanical disruption is conducted by grinding the tissue or cell sample between the disruptor grinding features and the grinding stator to produce (1) released cells or released subcellular organelles and (ii) debris; (d) separating the released cells or the released subcellular organelles from a portion of the debris; and (e) collecting the released cells or released subcellular organelles in a liquid suspension. (Refer to paragraph [0088-0091]) and claim rejection above.
Regarding claim 59, the collecting the cells or released subcellular organelles comprises applying pressure or suction to move the cells or released subcellular organelles out of the chamber through the port.  (Refer to paragraph [0088-0091])
Regarding claim 60, the chamber is situated in a cartridge comprising an instrument interface, the cartridge is engaged with the instrument, and the instrument actuates the tissue disruptor to perform mechanical disruption and moves liquids into and out of the chamber. ((Refer to paragraph [0088-0091]) and Figure 4B)
Regarding claim 61, the grinding stator is stationary. (Refer to paragraph [0088-0091])
Regarding claim 62, the grinding stator is movable. (Refer to paragraph [0088-0091])
Regarding claim 63, the chamber comprises an outlet port positioned above the disruptor grinding features when the tissue disruptor is fully depressed within the chamber. (Refer to paragraph [0088-0091])
Regarding claim 64, displacing the released cells or released subcellular organelles to a level of the outlet port by depressing the tissue disruptor towards the bottom of the chamber, thereby allowing the released cells or released subcellular organelles to access the outlet. (Refer to paragraph [0088-0091])
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798